Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
 
Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/21 has been entered.
2.	This action is responsive to the communication filed on 10/21/21.  Claims 1, 4, 6, 9, 12, 17 and 19 have been amended. Claims 1-20 are pending.

Double Patenting
3.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Nandiraju (US Patent 10,460,365 B2, hereinafter “Klein”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions are obvious variants.  It is noted that the claims in Nandiraju do not specify “an instruction to modify a position, a size, or a shape, of the image within a catalog page associated with the catalog page display area”. Szumla teach this limitation on paragraph [0057] and Fig. 6A. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Szumla’s teaching would have allowed Nandiraju to provide software for creating decorative artwork during constructing electronic album or scrapbook (Szumla [0003]).  Therefore, “an instruction to modify a position, a size, or a shape, of the image within a catalog page associated with the catalog page display area” is an obvious variant of Nandiraju. 
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-4, 6, 9-12, 14 and 17-19 are rejected under 35 U.S.C. 103(a) as being obvious by Bonzi et al (U.S. 20090132388 A1 hereinafter, “Bonzi”) in view of Szumla (U.S. 20030160824 A1 hereinafter, “Szumla”).
7.	With respect to claim 1,
Bonzi discloses a method comprising:
receiving, from a first user, a search query;
searching, by a hardware processor, a data store for items in response to the search query;
displaying a plurality of images representing the items on a user interface;
receiving, from the first user, a selection of an image representing an item from the plurality of images displayed on the user interface and an indication of a position on a catalog page display area of the user interface;
in response to the selection and indication, displaying the image at the position on the catalog page display area of the user interface;
receiving, from the first user based on displaying the image at the position on the catalog page display area of the user interface, an instruction to indicate a position, a size, or a shape, of the image within a catalog page associated with the catalog page display area; and
causing presentation of the catalog page, the causing presentation comprising causing presentation of the image in accordance with the instruction (Bonzi col. 7 lines 29-43, col. 9 line 41 – col. 10 line 15, claims 1, 4 22-23 and Fig. 9 e.g. [col. 7 lines 29-43] A first example is a search expression that returns only .jpg images of any size: (http://|https://)www.images.com/images/user/(small|medium|large)/[[circu- mflex over ( )]'']+.jpg  This search expression returns the URLs in lines 1, 3, and 5.  A second example is a search expression that returns only medium-sized .jpg images: (http://|https://)www.images.com/images/user/medium/[[circumfle- x over ( )]'']+.jpg  This search expression returns the URL in line 3.  A third example is a search expression that returns only non-secure (http) .jpg and .gif images of any size: (http://www.images.com/images/user/(small|medium|large)/[[circumflex over ( )]'']+.(jpg|gif)  [col. 9 line 41 – col. 10 line 15] (49)    FIG. 9 is a display diagram showing a typical display presented by the facility when the user activates the change advertising message control shown in FIG. 8.  The user interface presents a copy 910 of the generated advertising message. [Claim 1] presenting at least one of the constructed advertising messages to a user, together with a user interface for modifying the at least one constructed advertising message;  receiving user input manipulating the user interface, wherein receiving user input manipulating the user interface comprises receiving, from a user, an image, from a gallery of images each extracted from the web page, dragged by the user to a target drop region of the user interface;  and modifying the at least one constructed advertising message in accordance with the received user input, wherein modifying the at least one constructed advertising message in accordance with the received user input comprises incorporating the image, from the gallery of images extracted from the web page, dragged by the user to the target drop region of the user interface, into the constructed advertising message [as
receiving a search query (e.g. search expression);
searching, by a hardware processor, a data store for items in response to the search query;
displaying a plurality of images (e.g. images – a gallery of images) representing the items on a user interface;
receiving, from the first user, a selection (e.g. user input) of an image representing an item from the plurality of images (e.g. images – a gallery of images) displayed on the user interface and an indication of a position (e.g. dragged by the user to the target drop region of the user interface; as referring to the instant applicant’s specification [0025] “The user can use a conventional pointing device (e.g. mouse) to drag the selected item listing to the display area 132.  Display area 132 represents a page of the newly created electronic catalog.  As shown by the item listing 138 shown in FIG. 3, the user can drag and drop the selected item listing from the item database search result display area 133 to the page 132 of the newly created electronic catalog”) on a catalog page display area of the user interface (e.g. Fig. 9):
in response to the selection and indication, displaying the image at the position (e.g. drop region of the user interface) on the catalog page display area of the user interface;
receiving, from the first user based on displaying the image at the position on the catalog page display area of the user interface, an instruction to indicate a position (e.g. dragged by the user to the target drop region of the user interface – Fig. 9), a size, or a shape, of the image within a catalog page associated with the catalog page display area; and
causing presentation of the catalog page, the causing presentation comprising causing presentation of the image in accordance with the instruction (e.g. dragged by the user to the target drop region of the user interface – Fig. 9)]).
Although Bonzi substantially teaches the claimed invention, Bonzi does not explicitly indicate 
modify a position, a size, or a shape, of the image within a catalog page associated with the catalog page display area.
Szumla teaches the limitations by stating
receiving, from the first user based on displaying the image at the position on the catalog page display area of the user interface, an instruction to modify a position, a size, or a shape, of the image within a catalog page associated with the catalog page display area (Szumla [0057] and Fig. 6A e.g. [0057] The artwork workspace window 610 can be resized by the user with the "shrink/enlarge" tool 667 accessible from the tool bar 660 as shown in FIG. 6B.  The shrink/enlarge tool 667 will provide a pop-up shrink/enlarge scroll bar 690, as shown in FIG. 6C, for the user to scale the size of the predefined image 629.  In the midspan point of the shrink/enlarge scroll bar is the point of "no change" of the size of the predefined image 629.  To the left of the midpoint, the size is scaled down (shrunk), and to the right, the size is increased (enlarged) [as an instruction to modify a position, a size (e.g. shrink/enlarge the size), or a shape, of the image within a catalog page associated with the catalog page display area].  To make the predefined image 629 larger, the user drags the scroll bar 690 right until the predefined image 629 is scaled up to the desired size.  Other tools that may be implemented include delete-erase 663, zoom in/out 665, and selection 666); and
causing presentation of the catalog page, the causing presentation comprising causing presentation of the image in accordance with the instruction.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Szumla’s teaching would have allowed Bonzi to provide less expertise and effort was required to effectively generate rich advertising message, rich advertising messages would become available to a much wider population of advertisers (Bonzi col. 2 lines 9-20).
8.	With respect to claim 2,
	Bonzi further discloses wherein the receiving the indication comprises receiving a drag and drop input of the image to the position on the catalog page display area (Bonzi col. 7 lines 29-43, col. 9 line 41 – col. 10 line 15, claims 1, 4 22-23 and Fig. 9 e.g. dragged by the user to the target drop region of the user interface – Fig. 9).
9.	With respect to claim 3,
	Bonzi further discloses wherein the catalog page is a part of a multi-page electronic catalog (Bonzi col. 2 lines 58-64 and Fig. 9 e.g. web pages that present advertising messages).
10.	With respect to claim 4,
	Bonzi further discloses
receiving, from the first user, a second selection of a second image representing a second item and a second indication of a second position on the catalog page display area of the user interface;
displaying the second image at the second position on the catalog page display area of the user interface in response to the second selection and the second indication; and
causing presentation of the catalog page comprising the image representing the item and the second image representing the second item (Bonzi col. 7 lines 29-43, col. 9 line 41 – col. 10 line 15, claims 1, 4 22-23 and Fig. 9 e.g. dragged by the user to the target drop region of the user interface – Fig. 9).
	Bonzi further discloses rearranging the position of the image on the catalog page based on a dragging of the image to a different position in the catalog page display area (Bonzi Fig. 6 & [0087]).
11.	With respect to claim 6,
	Szumla further discloses resizing the image on the catalog page based on the instruction, the instruction indicating a resizing of the image in the catalog page display area (Szumla [0057] and Fig. 6A e.g. [0057] The artwork workspace window 610 can be resized by the user with the "shrink/enlarge" tool 667 accessible from the tool bar 660 as shown in FIG. 6B.  The shrink/enlarge tool 667 will provide a pop-up shrink/enlarge scroll bar 690, as shown in FIG. 6C, for the user to scale the size of the predefined image 629.  In the midspan point of the shrink/enlarge scroll bar is the point of "no change" of the size of the predefined image 629.  To the left of the midpoint, the size is scaled down (shrunk), and to the right, the size is increased (enlarged).  To make the predefined image 629 larger, the user drags the scroll bar 690 right until the predefined image 629 is scaled up to the desired size.  Other tools that may be implemented include delete-erase 663, zoom in/out 665, and selection 666).
12.	Claims 9-12 and 14 are same as claims 1-4 and 6 and are rejected for the same reasons as applied hereinabove.
13.	Claims 17-19 are same as claims 1-2, 4 and are rejected for the same reasons as applied hereinabove.

14.	Claims 5, 7-8, 13, 15-16 and 20 are rejected under 35 U.S.C. 103(a) as being obvious by Bonzi in view of Szumla, and further in view of Dicker et al (U.S. 20100191582 A1 hereinafter, “Dicker”).
15.	With respect to claim 5,
Although Bonzi and Szumla combination substantially teaches the claimed invention, they do not explicitly indicate removing a second item from the catalog page based on removing a second image representing the second item from the catalog page display area.
Dicker teaches the limitations by stating removing a second item from the catalog page based on removing a second image representing the second item from the catalog page display area (Dicker [0167] e.g. the user can de-select one of the three products to effectively remove it from the set of items of known interest).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Dicker’s teaching would have allowed Bonzi and Szumla combination to provide less expertise and effort was required to effectively generate rich advertising message, rich advertising messages would become available to a much wider population of advertisers (Bonzi col. 2 lines 9-20).
16.	With respect to claim 7,
	Dicker further discloses recording descriptive information associated with the catalog page, the descriptive information including an identifier of the first user (Dicker Fig. 11).
17.	With respect to claim 8,
	Bonzi further discloses using the descriptive information to credit the first user based on the catalog page being used to perform a transaction, by a second user, for the first item associated with the image (Bonzi col. 1 lines 25-40 e.g. purchase).
18.	Claims 13 and 15-16 are same as claims 5 and 7-8 and are rejected for the same reasons as applied hereinabove.
19.	Claim 20 is same as claim 5 is rejected for the same reasons as applied hereinabove.

Response to Argument
20.	Applicant’s remarks and arguments presented on 10/21/21 have been fully considered but they are moot in view of the new grounds of rejection presented in this office action

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
21.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
22.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.  The examiner can normally be reached on Mon-Fri 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SyLing Yen
Examiner
Art Unit 2166




/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
January 3, 2022